Matter of Colello (2018 NY Slip Op 08772)





Matter of Colello


2018 NY Slip Op 08772


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


963 CA 17-01502

[*1]APPOINTMENT OF A GUARDIAN FOR EUGENE DAVID COLELLO, PURSUANT TO SCPA ARTICLE 17-A.
-MICHELLE A. COLELLO, PETITIONER-RESPONDENT, 	vEUGENE G. COLELLO, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 
- LISA J. ALLEN, ESQ. AND STANLEY J. COLLESANO, ESQ., RESPONDENTS. 


STANLEY J. COLLESANO, LLC, BUFFALO (SEAN A. FITZGERALD OF COUNSEL), FOR RESPONDENT STANLEY J. COLLESANO, ESQ. 

	Appeal from an order of the Surrogate's Court, Erie County (Barbara Howe, S.), entered August 4, 2016. The order, among other things, reserved decision on respondent Eugene G. Colello's motion for leave to reargue and renew. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Forrestel v Jonkman, 148 AD3d 1674, 1675 [4th Dept 2017]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court